                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

GEORGE CARY CLOUD,                         )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  ) CIVIL ACTION NO. 3:18-CV-562-ALB
                                           )
DR. ELLIS, et al.,                         )
                                           )
       Defendants.                         )

                                          ORDER

       On July 3, 2019, the Magistrate Judge entered a Recommendation (Doc. 18) to

which no timely objections have been filed. Upon an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED as follows that:

       1. The Recommendation of the Magistrate Judge is ADOPTED;

       2. This case is DISMISSED without prejudice for failure of Plaintiff to comply with

the orders of the court and to prosecute this action.

       A Final Judgment will be entered separately.

       DONE and ORDERED this 19th day of September 2019.


                                                /s/ Andrew L. Brasher
                                           ANDREW L. BRASHER
                                           UNITED STATES DISTRICT JUDGE
